DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 7, 9, 18-20, 22-25, 27, 31, 33-35, 38-39, 47-48, 50-52, 54-58, 60, 64, 67-68, and 95-98 in the reply filed on 9 September 2022 is acknowledged.
Claims 73, 75, 78, 85, and 88-92 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9 September 2022.


Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39 and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites “a tonicity agent such as: dextrose…” Claim 60 recites a toll-like receptor modulating agent such as, an oxidized low density lipoprotein.” These limitations are indefinite for at least the following reasons.
Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made. See MPEP 2173.05(d). In the case of claim 39, it is unclear if the claim is drawn to tonicity agents generally or only to the specific tonicity agents recited by the claim. In the case of claim 60, it is unclear if the claim is drawn to the full scope of toll-like receptor modulating agents, or only to those specified by the claim.
For the purposes of examination under prior art, the examiner will examine claim 39 as if it is drawn to the full scope of tonicity agents and claim 60 as it if it is drawn to the full scope of toll like receptor modulating agents.

Claim 64 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 64 recites “…at least one cryoprotectant selected mannitol; …” It is unclear as to how the term “selected” modifies the following terms.
In order to overcome this rejection, the examiner suggest modifying the claim to recite “…at least one cryoprotectant selected from the group consisting of mannitol; …” For the purposes of examination under prior art, the examiner will examine claim 64 as if it has been amended in the manner indicated in the previous sentence.


Claim Rejections - 35 USC § 112(d) – Failure to Limit Parent Claim
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 appears to recite the same number of glutamyl groups of the alpha polyglutamated aminopterin; as such, claim 3 does not appear to further limit claim 1 upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1, upon which claim 7 depends, appears to require a minimum of 4 glutamyl groups having an alpha linkage. However, claim 7, part (a), recites “two or more” glutamyl groups having an alpha carboxyl linkage. As such, claim 7 part (a) appears to fail to further limit claim 1, because claim 1 requires 4 or more alpha linked glutamyl groups, whereas claim 7 part (a) appears to require only two alpha liked glutamyl groups.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Multiple Numerical Ranges in Claims – Not Indefinite
Various claims recite multiple numerical ranges. For example, claim 35 recites a zeta potential that is less than or equal to zero, between 0 to -150 mV, and between -30 mV to -50 mV. This is understood to be definite because the numerical ranges are clearly presented in the alternative. Claims including multiple numerical ranges clearly presented as alternatives are not rejected as indefinite.

Claim Interpretation
For the purposes of examination under prior art, claim 39 is understood to require one of the recited options. As such, prior art teaching 1% to 50% trehalose but not 1% to 50% dextrose is understood to read on the additional requirements of claim 39.
For the purposes of examination under prior art, the limitation “or any range therein between” in claim 47 is understood to clarify that a pH range narrower than the recited broadest range of 5-8 is understood to meet the additional requirements of this claim. As such, a pH range of e.g. 5.5-6.0 is understood to meet the additional claimed requirements.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 7, 9, 18-20, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks (US 2010/0266709 A1).
Hicks et al. (hereafter referred to as Hicks) is drawn to compositions and methods for treating burns, as of Hicks, title and abstract. Hicks teaches administration of aminopterin as an anti-neoplastic as of paragraph 0082. Hicks suggests the “alpha-polyglutamyl [1-5] derivative of aminopterin in paragraph 0091, wherein the relevant text is reproduced below with annotation by the examiner.

    PNG
    media_image1.png
    496
    421
    media_image1.png
    Greyscale

Elsewhere in the document, Hicks teaches a liposome for delivery, as of paragraphs 0145 and 0155-0156 of Hicks.
Hicks is not understood to be anticipatory because Hicks does not appear to teach a liposome and an alpha-polyglutamyl [1-5] derivative of aminopterin in the same embodiment. As such, while the prior art teaches all of the claimed components, the prior art is not anticipatory insofar as these components must be selected from various lists/locations in the prior art reference. It would have been prima facie obvious; however, to have selected the recited components from various lists/locations in the prior art reference and to have combined them together. This is because such a modification would have represented nothing more than the predictable use of prior art components according to their established functions. Combining separate prior art components (from a single prior art reference) according to known methods to yield predictable results is prima facie obvious. See MPEP 2143, Exemplary Rationale A.
As to claims 1-3, the teachings of Hicks of 1-5 glutamyl groups overlaps with the claimed requirements of 4 and 5 glutamyl groups in claim 1, 4-5 glutamyl groups in claim 2, and 4 and 5 glutamyl groups in claim 3. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 7, as Hicks teaches alpha glutamyl groups, the skilled artisan would have expected the glutamyl groups in Hicks to have been in the alpha linkage.
As to claim 9, while Hicks is silent with regard to the stereochemistry, the skilled artisan would have expected the glutamate groups in Hicks to have been in the L form as this is the natural stereochemistry of amino acids.
As to claims 18-19, Hicks’s teaching of 1-5 glutamyl groups in paragraph 0091 overlaps with the required alpha tetraglutamated aminopterin and alpha pentaglutamated aminopterin.
As to claim 20, Hicks appears to teach a maximum of 5 glutamyl groups in paragraph 0091. This is one less glutamyl group than what is required by the instant claims. Nevertheless, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of polyglutamating aminopterin have been taught by the prior art. As such, it would not have been inventive to have discovered the optimum or workable ranges of the number of glutamyl groups by routine experimentation. Also, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. See MPEP 2144.09(I). In this case, a pentaglutamated aminopterin derivative and a hexaglutamated aminopterin derivative are understood to have very close structural similarity and are similarly useful as anticancer antifolate. As such, there appears to be sufficiently close structural similarity between the pentaglutamate of the prior art and the claimed hexaglutamate for there to be a prima facie case of obviousness.
As to claim 22, as best understood by the examiner, the glutamyl groups envisioned by Hicks appear to be linear, as Hicks does not teach of branching of said groups.
As to claim 24, there is no evidence that the liposome of Hicks is pegylated.


Claim(s) 1-3, 7, 9, 18-20, 22-25, 27, 31, 33-35, 38-39, 47-48, 50-52, 55-58, 60, 64, 68, and 95-97 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niyikiza et al. (WO 2016/025882 A1) in view of Piper et al. (Journal of Medicinal Chemistry, Vol. 26, 1983, pages 291-294) and Rosowsky et al. (Journal of Medicinal Chemistry, Vol. 47, 2004, pages 6958-6963).
Niyikiza et al. (hereafter referred to as Niyikiza) is drawn to a liposome encapsulated drug, as of Niyikiza, title and abstract. The drug may be aminopterin, as of Niyikiza, page 5, 6th line of Niyikiza. The compounds of Niyikiza have antifolate activity, as of the abstract of Niyikiza.
As best understood by the examiner, Niyikiza does not teach the required alpha polyglutamation of aminopterin.
Piper et al. (hereafter referred to as Piper) is primarily drawn to Poly (γ-glutamyl) conjugates of methotrexate, as of Piper, page 292, Scheme 1, relevant structure reproduced below with extensive annotation by the examiner.

    PNG
    media_image2.png
    321
    774
    media_image2.png
    Greyscale

Nevertheless, elsewhere in the reference, Piper teaches the following, as of the paragraph bridging pages 291-292, reproduced below.
The approach is based on syntheses of α- and γ-substituted peptides and amides of MTX, which involved the preparation of N-[4-(methylamino)benzoyl]-L-α- and -γ-glutamyl precursors (general structure 2) and then attachment of the (2,4-diamino-6-pteridinyl)methyl grouping by alkylation with 6-(bromomethyI)-2,4-pteridinediamine hydrobromide (l).

As such, Piper appears to teach alpha-polyglutamation. Piper also teaches that polyglutamated methotrexate is capable of inhibiting dihydrofolate reductase in the same manner as “regular” methotrexate, and also has antifolate activity, as of Piper, page 291, paragraph bridging left and right columns.
Piper differs from the claimed invention because Piper is drawn to polyglutamation of methotrexate rather than aminopterin.
Rosowsky et al. (hereafter referred to as Rosowsky) teaches the following on page 6959, left column, figure 2, reproduced below, with irrelevant portions crossed out by the examiner.

    PNG
    media_image3.png
    774
    659
    media_image3.png
    Greyscale

The above-reproduced chemical structure shows the similarity between aminopterin (abbreviated as “AMT”) and methotrexate (abbreviated as “MTX”). This structural similarity appears to result in functional similarity, as both compounds are capable of inhibiting the enzyme human dihydrofolate reductase, as of Rosowsky, page 6958, title and abstract. Both aminopterin and methotrexate have antifolate activity, as of Rosowsky, page 6958, title and abstract.
It would have been prima facie obvious for one of ordinary skill in the art to have alpha-polyglutamated the aminopterin of Niyikiza. The aminopterin of Niyikiza has antifolate properties, as of the abstract of Niyikiza. Piper teaches that polyglutamation of methotrexate retains the ability to inhibit dihydrofolate reductase. Rosowsky teaches similarity of methotrexate and aminopterin both chemically and in regard to their functionality as antifolates. As such, the skilled artisan would have been motivated to have alpha polyglutamated the aminopterin of Niyikiza to have predictably achieved inhibition of dihydrofolate reductase and thereby antifolate activity with a reasonable expectation of success. Additionally, there would have been a reasonable expectation that the beneficial results obtained by Piper with regard to methotrexate would have also been applicable to aminopterin in view of the chemical and structural similarity between these compounds, as taught by Rosowsky.
 As to claim 1, the claim appears to require a minimum of 4 glutamyl groups. Structure #15 of Piper, which is reproduced above, teaches an antifolate attached to a chemical structure comprising “n” glutamyl groups; however, there appears to be an additional glutamyl group outside the “n.” Piper teaches n=2 and n=3, as of Piper, page 292, right column, bottom paragraph, and n=4 on page 293, left column, second to last paragraph. As such, this appears to read on triglutamation (n=2), tetraglutamation (n=3), and pentaglutamation (n=4). The cases of tetraglutamation and pentaglutamation appear to be within the claim scope.
As to claim 2, Piper appear to teach tetraglutamation and pentaglutamation, as explained in the rejection of claim 1 above. This is understood to read on the requirements of claim 2.
As to claim 3, Piper appear to teach tetraglutamation and pentaglutamation, as explained in the rejection of claim 1 above. This is understood to read on the requirements of claim 3.
As to claim 7, as best understood by the examiner, alpha polyglutamation would have resulted in all of the glutamyl groups being linked at the alpha position.
As to claim 9, as best understood by the examiner, the glutamyl groups in Piper appear to be in the “L” stereochemistry.
As to claim 18, as best understood by the examiner, the case wherein “n” in Piper is 3 is tetraglutamated.
As to claim 19, as best understood by the examiner, the case wherein “n” in Piper is 3 is tetraglutamated.
As to claim 20, this claim requires hexaglutamated aminopterin. While Piper does not appear to have synthesized this, Piper’s teaching of the variable “n” would have motivated the skilled artisan to have optimized the value of “n” to have exceeded the n=2-4 exemplified by Piper. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of gamma polyglutamated aminopterin have been taught by Piper in view of Rosowsky. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of the number of glutamate residues in the polyglutamate by routine experimentation.
As to claim 22, the polyglutamation of Piper appears to be linear in the above-reproduced figure 15, as best understood by the examiner.
As to claim 23, Niyikiza teaches a PEG attached to the exterior, as of Niyikiza, page 3, second paragraph.
As to claim 24, Niyikiza teaches a steric stabilizer attached to the surface, as of Niyikiza, abstract. Niyikiza teaches the following in regard to the steric stabilizer, as of page 3, relevant text reproduced below.

    PNG
    media_image4.png
    417
    1094
    media_image4.png
    Greyscale

As such, while Niyikiza teaches steric stabilizers that include PEG, Niyikiza also teaches steric stabilizers lacking PEG in the above paragraph. As such, the teachings of Niyikiza appear to be drawn to compositions comprising a steric stabilizer other than PEG, which would render Niyikiza as teaching or suggesting both pegylated liposomes as well as liposomes lacking PEG. A reference disclosing optional inclusion of a particular component (in this case either PEG as a steric stabilizer or a non-pegylated steric stabilizer) teaches compositions that both do and do not contain that component. See MPEP 2123(I).
 As to claim 25, Niyikiza teaches a diameter of 30-150 nm, as of Niyikiza, page 4, second paragraph.
As to claim 27, Niyikiza teaches the following on page 4, relevant text reproduced below.

    PNG
    media_image5.png
    315
    1077
    media_image5.png
    Greyscale

As to claim 31, Niyikiza teaches various steric stabilizers on page 3. The text reproduced above from page 3 of Niyikiza in the rejection of claim 21 is understood to read on the claimed requirements of claim 31.
As to claim 33, Niyikiza teaches PEG with a molecular weight of 200 to 5000 Daltons, as of Niyikiza, page 3, 5th and 6th to last lines on page; also see the text reproduced above in the rejection of claim 21.
As to claims 34-35, Niyikiza teaches a zeta potential from 0 mV to -150 mV, as of Niyikiza, page 4, second paragraph. This reads on the required anionic or neutral liposome.
As to claim 38, Niyikiza teaches that the use of cationic lipids are not preferred, as of Niyikiza, page 17, line 2. This is understood to indicate that a cationic liposome containing cationic lipids, while not desirable, is not actually taught away from by Niyikiza. A known or obvious composition (e.g. the composition of Niyikiza which is cationic as it contains cationic lipids) does not become patentable simply because it has been described as somewhat inferior to some other product for the same use. See MPEP 2123(II).
As to claim 39, the examiner understands the claim as requiring one of the recited options. Niyikiza teaches trehalose at 5% to 20%, as of Niyikiza, page 53, claim 22 of Niyikiza; this is understood to read on the required 1% to 50% trehalose.
As to claim 47, Niyikiza teaches a pH of 5-8, as of Niyikiza, page 5, third paragraph.
As to claim 48, Niyikiza teaches between 10,000 to 100,000 molecules of bioactive antifolate agent, as of Niyikiza, page 5, top two lines. As such, the skilled artisan would have been motivated to have utilized this amount of alpha polyglutamated aminopterin.
As to claim 50, Niyikiza teaches a targeting moiety, as of the abstract of Niyikiza.
As to claim 51, Niyikiza teaches a targeting moiety attached to a PEG or to the exterior of the liposome, as of Niyikiza, page 3, second paragraph.
As to claim 52, Niyikiza teaches various antibodies such as a tumor targeting antibody, as of Niyikiza, page 17, top paragraph.
As to claim 55, Niyikiza teaches a targeting moiety with a specific affinity for at least one folate receptor, as of Niyikiza, abstract. Niyikiza teaches specific folate receptors such as folate receptor alpha and folate receptor beta as of page 5, last full paragraph.
As to claim 56, Niyikiza teaches an antibody against folate receptor alpha, as of page 22, last three lines.
As to claim 57, Niyikiza teaches 30 to 250 targeting moieties per liposome, as of Niyikiza, page 6, third paragraph.
As to claims 58 and 60, Niyikiza teaches an immunostimulant (i.e. immunostimulatory agent) such as fluorescein, as of page 20 of Niyikiza. Niyikiza teaches that the immunostimulant may be disposed upon the PEG, as of Niyikiza, paragraph bridging pages 3-4.
As to claim 64, Niyikiza teaches a cryoprotectant such as mannitol, trehalose, sorbitol, and sucrose, as of Niyikiza, page 3, third to last paragraph.
As to claim 68, Niyikiza teaches a pharmaceutical composition, as of page 24, last line.
As to claims 95-97, Niyikiza teaches (regular) aminopterin on page 5, second paragraph.


Claim(s) 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niyikiza et al. (WO 2016/025882 A1) in view of Piper et al. (Journal of Medicinal Chemistry, Vol. 26, 1983, pages 291-294) and Rosowsky et al. (Journal of Medicinal Chemistry, Vol. 47, 2004, pages 6958-6963), the combination further in view of Nagai et al. (Monoclonal Antibodies in Immunodiagnosis and Immunotherapy, Vol. 34, No. 3, 2015, pages 181-190).
Niyikiza is drawn to a liposome comprising an active agent such as aminopterin. Piper teaches polyglutamating methotrexate to form alpha-polyglutamated methotrexate, and Rosowsky teaches structural and functional similarity between aminopterin and methotrexate. See the rejection above over Niyikiza in view of Piper and Rosowsky. Niyikiza also teaches using a targeting ligand, including an antibody against folate receptor as the targeting ligand, as of Niyikiza, page 22, especially at the bottom of the page.
Niyikiza does not teach a ligand with a dissociation constant in the range required by claim 54.
Nagai et al. (hereafter referred to as Nagai) is drawn to monoclonal antibodies that target folate receptor expressing cancer cells, as of Nagai, page 181, title and abstract. This appears to be used for targeting cancer, as of Nagai, page 181. Nagai teaches dissociate constant values of 6.26 X 10-9 M and 4.33 X 10-9 M, as of Nagai, page 187, left column, first full paragraph.
Nagai does not teach gamma polyglutamated aminopterin.
It would have been prima facie obvious for one of ordinary skill in the art to have used the antibody of Nagai as the targeting ligand in the composition of Niyikiza. Niyikiza is drawn to a liposome and indicates that an antibody against folate receptor may be used as a targeting ligand, as of Niyikiza, bottom half of page 23. The antibody of Nagai is an antibody to folate receptor, and Nagai teaches the use of the antibody for targeting, as of the abstract of Nagai. As such, the skilled artisan would have been motivated to have used the antibody of Nagai to have predictably targeted the liposome of Niyikiza to folate receptor with a reasonable expectation of success. Generally, it is prima facie obvious to select a known material (e.g. the antibody of Nagai) for incorporation into a composition (that of Niyikiza, by itself or in view of Piper), based on its recognized suitability for its intended use (targeting folate receptor). See MPEP 2144.07.
In the alternative, the skilled artisan would have been motivated to have substituted the antibody of Nagai in place of the folate targeting ligand of Niyikiza for predictable targeting of folate receptor with a reasonable expectation of success. The simple substitution of one known element (the antibody of Nagai) in place of another (the targeting ligand of Niyikiza) in order to achieve predictable results (targeting of a liposome such as that of Niyikiza to the folate receptor) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.

Claim(s) 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niyikiza et al. (WO 2016/025882 A1) in view of Piper et al. (Journal of Medicinal Chemistry, Vol. 26, 1983, pages 291-294) and Rosowsky et al. (Journal of Medicinal Chemistry, Vol. 47, 2004, pages 6958-6963), the combination further in view of Hong et al. (US 2007/0116753 A1).
Niyikiza is drawn to a liposome comprising an active agent such as aminopterin. Piper teaches polyglutamating methotrexate to form alpha-polyglutamated methotrexate, and Rosowsky teaches structural and functional similarity between aminopterin and methotrexate. See the rejection above over Niyikiza in view of Piper and Rosowsky. Niyikiza is drawn to cancer treatment, as of page 3 of Niyikiza.
Neither Niyikiza nor Piper teach carboplatin.
Hong et al. (hereafter referred to as Hong) is drawn to a liposome for drug delivery, as of Hong, title and abstract. Hong teaches carboplatin as an example of an antineoplastic drug, as of Hong, paragraphs 0084-0085.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the carboplatin with the liposome of Niyikiza in view of Piper. The combination of Niyikiza in view of Piper is drawn to liposomes for cancer treatment. Hong teaches that carboplatin is useful for cancer treatment. As such, the skilled artisan would have been motivated to have combined the carboplatin of Hong with the composition of Niyikiza in view of Piper for predictable cancer treatment with a reasonable expectation of success. Combining prior art elements (e.g. carboplatin, as of Hong, and the composition of Niyikiza in view of Piper) according to known methods to yield predictable results (treatment of cancer) is prima facie obvious. See MPEP 2143, Exemplary Rationale A. Also see MPEP 2144.06(I).

Claim(s) 98 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niyikiza et al. (WO 2016/025882 A1) in view of Piper et al. (Journal of Medicinal Chemistry, Vol. 26, 1983, pages 291-294) and Rosowsky et al. (Journal of Medicinal Chemistry, Vol. 47, 2004, pages 6958-6963), the combination as evidenced by Paiardini et al. (ChemMedChem, Vol. 10, 2015, pages 490-497).
Niyikiza is drawn to a liposome comprising an active agent such as aminopterin. Piper teaches polyglutamating methotrexate to form alpha-polyglutamated methotrexate, and Rosowsky teaches structural and functional similarity between aminopterin and methotrexate. See the rejection above over Niyikiza in view of Piper and Rosowsky. Niyikiza is drawn to cancer treatment, as of page 3 of Niyikiza. Niyikiza further teaches lometrexol, as of Niyikiza, page 5, first full paragraph.
Neither Niyikiza nor Piper teach inhibition of serine hydroxymethyl transferase 2.
Paiardini et al. (hereafter referred to as Paiardini) is drawn to testing of antifolate inhibitors regarding serine hydroxymethyltransferase, as of Paiardini, page 490, title and abstract. Paiardini teaches lometrexol as a serine hydroxymethyltransferase inhibitor, as of Paiardini, page 490, right column of abstract. This appears to result in inhibition of serine hydroxymethyltranserase 1 and 2, as of Paiardini, page 490, right column.
The skilled artisan would have expected that the lometroxol of Niyikiza would have inhibited serine hydroxymethyltransferase even if this property was not explicitly disclosed by Niyikiza. Niyikiza teaches the presence of lometrexol. Paiardini teaches that lometrexol inhibits serine hydroxymethyltransferase. As such, the skilled artisan would have expected that the lometrexol in Niyikiza would have acted as a serine hydroxymethyltransferase inhibitor even if this property was not recognized by Niyikiza. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. See MPEP 2112(I). In this case, the discovery of a scientific explanation for the functioning of lometrexol, which is already taught by Niyikiza, would not have rendered the composition of Niyikiza (by itself or in view of Piper) patentable. Additionally, this feature need not have been recognized at the time of the invention. See MPEP 2112(II).



Claim(s) 23, 25, 27, 31, 33-35, 38-39, 47-48, 50-52, 55-58, 60, 64, 68, and 95-97 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks (US 2010/0266709 A1) in view of Niyikiza et al. (WO 2016/025882 A1).
Claim(s) 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks (US 2010/0266709 A1) in view of Niyikiza et al. (WO 2016/025882 A1), the combination further in view of Nagai et al. (Monoclonal Antibodies in Immunodiagnosis and Immunotherapy, Vol. 34, No. 3, 2015, pages 181-190).
Claim(s) 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks (US 2010/0266709 A1) in view of Niyikiza et al. (WO 2016/025882 A1), the combination further in view of Hong et al. (US 2007/0116753 A1).
Claim(s) 98 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks (US 2010/0266709 A1) in view of Niyikiza et al. (WO 2016/025882 A1), the combination further as evidenced by Paiardini et al. (ChemMedChem, Vol. 10, 2015, pages 490-497).
Hicks is drawn to polyglutamated aminopterin, as of paragraph 0091, and suggests a liposome as of paragraphs 0145 and 0155-0156. See the rejection above over Hicks by itself. Although Hicks is primarily drawn to treating burns, Hicks does indicate that aminopterin is an anti-neoplastic, as of paragraph 0082. The term “anti-neoplastic” is understood to refer to a drug useful for treating an undesired new formation of cells (i.e. neoplasm), which is for treatment of cancer and other tumors. As such, the skilled artisan would have been motivated to have used the aminopterin of Hicks to have treated cancer.
Hicks does not teach various liposomal features such as the liposome being pegylated.
Niyikiza et al. (hereafter referred to as Niyikiza) is drawn to a liposome encapsulated drug, as of Niyikiza, title and abstract. The drug may be aminopterin, as of Niyikiza, page 5, 6th line of Niyikiza. The compounds of Niyikiza have antifolate activity, as of the abstract of Niyikiza. Niyikiza teaches treatment of cancer as of at least the first page of Niyikiza.
As best understood by the examiner, Niyikiza does not teach the required alpha polyglutamation of aminopterin.
It would have been prima facie obvious for one of ordinary skill in the art to have formulated the liposome of Hicks in the manner taught by Niyikiza. Hicks is drawn to a liposome which may comprise alpha polyglutamated aminopterin. This alpha polyglutamated aminopterin may be used as an antineoplastic, as of Hicks, paragraph 0082. Hicks is silent as to the details of the liposome; however, Niyikiza teaches additional details of formulating a liposome to deliver aminopterin to treat cancer. As such, the skilled artisan would have been motivated to have formulated the liposome of Hicks in the manner taught by Niyikiza for predictable delivery of alpha polyglutamated aminopterin to have predictably treated cancer with a reasonable expectation of success.
As to claim 23, Niyikiza teaches a PEG attached to the exterior, as of Niyikiza, page 3, second paragraph.
As to claim 25, Niyikiza teaches a diameter of 30-150 nm, as of Niyikiza, page 4, second paragraph.
As to claim 27, Niyikiza teaches the following on page 4, relevant text reproduced below.

    PNG
    media_image5.png
    315
    1077
    media_image5.png
    Greyscale

As to claim 31, Niyikiza teaches various steric stabilizers on page 3. The text reproduced above from page 3 of Niyikiza in the rejection of claim 21 is understood to read on the claimed requirements of claim 31.
As to claim 33, Niyikiza teaches PEG with a molecular weight of 200 to 5000 Daltons, as of Niyikiza, page 3, 5th and 6th to last lines on page; also see the text reproduced above in the rejection of claim 21.
As to claims 34-35, Niyikiza teaches a zeta potential from 0 mV to -150 mV, as of Niyikiza, page 4, second paragraph. This reads on the required anionic or neutral liposome.
As to claim 38, Niyikiza teaches that the use of cationic lipids are not preferred, as of Niyikiza, page 17, line 2. This is understood to indicate that a cationic liposome containing cationic lipids, while not desirable, is not actually taught away from by Niyikiza. A known or obvious composition (e.g. the composition of Niyikiza which is cationic as it contains cationic lipids) does not become patentable simply because it has been described as somewhat inferior to some other product for the same use. See MPEP 2123(II).
As to claim 39, the examiner understands the claim as requiring one of the recited options. Niyikiza teaches trehalose at 5% to 20%, as of Niyikiza, page 53, claim 22 of Niyikiza; this is understood to read on the required 1% to 50% trehalose.
As to claim 47, Niyikiza teaches a pH of 5-8, as of Niyikiza, page 5, third paragraph.
As to claim 48, Niyikiza teaches between 10,000 to 100,000 molecules of bioactive antifolate agent, as of Niyikiza, page 5, top two lines. As such, the skilled artisan would have been motivated to have utilized this amount of alpha polyglutamated aminopterin.
As to claim 50, Niyikiza teaches a targeting moiety, as of the abstract of Niyikiza.
As to claim 51, Niyikiza teaches a targeting moiety attached to a PEG or to the exterior of the liposome, as of Niyikiza, page 3, second paragraph.
As to claim 52, Niyikiza teaches various antibodies such as a tumor targeting antibody, as of Niyikiza, page 17, top paragraph.
As to claim 54, Nagai teaches monoclonal antibodies to target cancer with dissociation constants in the claimed range. See the above rejection over Niyikiza in view of Piper, Rosowsky, and Nagai. The skilled artisan would have been motivated to have used these targeting antibodies as Niyikiza teaches the general concept of targeting cancer.
As to claim 55, Niyikiza teaches a targeting moiety with a specific affinity for at least one folate receptor, as of Niyikiza, abstract. Niyikiza teaches specific folate receptors such as folate receptor alpha and folate receptor beta as of page 5, last full paragraph.
As to claim 56, Niyikiza teaches an antibody against folate receptor alpha, as of page 22, last three lines.
As to claim 57, Niyikiza teaches 30 to 250 targeting moieties per liposome, as of Niyikiza, page 6, third paragraph.
As to claims 58 and 60, Niyikiza teaches an immunostimulant (i.e. immunostimulatory agent) such as fluorescein, as of page 20 of Niyikiza. Niyikiza teaches that the immunostimulant may be disposed upon the PEG, as of Niyikiza, paragraph bridging pages 3-4.
As to claim 64, Niyikiza teaches a cryoprotectant such as mannitol, trehalose, sorbitol, and sucrose, as of Niyikiza, page 3, third to last paragraph.
As to claim 67, Hong teaches carboplatin as an anticancer agent. See the rejection above over Niyikiza in view of Piper, Rosowsky, and Hong. The skilled artisan would have been motivated to have combined aminopterin and/or its polyglutamates, with carboplatin, as of Hong, for predictable treatment of cancer with a reasonable expectation of success. See MPEP 2143, Exemplary Rationale A, as it was applied in the rejection of claim 67 above.
As to claim 68, Niyikiza teaches a pharmaceutical composition, as of page 24, last line.
As to claims 95-97, Niyikiza teaches aminopterin on page 5, second paragraph.
As to claim 98, Niyikiza further teaches lometrexol, as of Niyikiza, page 5, first full paragraph. The skilled artisan would have understood that lometrexol would have inhibited serine hydroxymethyltransferase, as evidenced by Paiardini. See the rejection above over Niyikiza in view of Piper, Rosowsky, and as evidenced by Paiardini, as set forth above.


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 7, 9, 18-20, 22-25, 27, 31, 33-35, 38-39, 47-48, 50-52, 54-58, 60, 64, 67-68, and 95-98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 11,344,628. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 1 is drawn to liposomal alpha polyglutamated aminopterin.
Conflicting claim 1 is drawn to a liposomal polyglutamated antifolate wherein the polyglutamation is linked by the alpha carboxyl linkages. Conflicting claims 4 and 9 recite aminopterin as the antifolate.
The instant and conflicting claims differ because the conflicting claims recite a variety of alpha polyglutamated antifolates, whereas the instant claims are drawn more specifically to alpha polyglutamated aminopterin. Nevertheless, the subject matter of conflicting claims 4 and 9 effectively anticipates the claimed invention in the case of aminopterin as the antifolate. As such, the subject matter of the conflicting claims effectively anticipates that of the instant claims, resulting in a prima facie case of anticipatory-type non-statutory double patenting.

Claims 1-3, 7, 9, 18-20, 22-25, 27, 31, 33-35, 38-39, 47-48, 50-52, 54-58, 60, 64, 67-68, and 95-98 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6, 9-10, 17-20, 25-26, 28, 30, 32, 36, 38-40, 43-44, 50, 52-53, 55-57, 59-63, 65, 69, 72-73, 78, 80-81, 83-84, 88, 90, 92-97, and 100 of copending Application No. 16/967,213 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 1 is drawn to liposomal alpha polyglutamated aminopterin. The instant claims require at least 4 glutamyl groups.
Copending claim 1 is drawn to a liposomal polyglutated antifolate with at least 4 glutamate residues. Copending claim 4 recites aminopterin.
The instant and copending claims differ because the copending claims recite a variety of alpha polyglutamated antifolates, whereas the instant claims are drawn more specifically to alpha polyglutamated aminopterin. Nevertheless, the subject matter of copending claim 4 effectively anticipates the claimed invention in the case of aminopterin as the antifolate. As such, the subject matter of the copending claims effectively anticipates that of the instant claims, resulting in a prima facie case of anticipatory-type non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

US Application Serial Number 16/967,533 – No Double Patenting
The examiner notes US application serial number 16/967,533. The inventorship of the ‘628 patent is the same as the claimed inventorship. Nevertheless, the examiner has decided not to write a double patenting rejection over the claims of the ‘533 application for at least the following reasons.
Instant claim 1 is drawn to a liposome comprising alpha polyglutamated aminopterin.
Claim 1 of the ‘533 application is drawn to a liposomal gamma polyglutamated aminopterin. 
The examiner has decided not to reject the instant claims over the claims of the ‘533 application on the grounds of double patenting. This is because in the instant claims, the aminopterin is alpha polyglutamated. In contrast, in the subject matter claimed by the ‘533 application, the aminopterin is gamma polyglutamated. These entail different polyglutamation at different points in the molecule. As best understood by the examiner, gamma polyglutamation of both folate and antifolates like aminopterin occurs naturally to a much greater degree than alpha polyglutamation. See e.g. Sakamoto et al. (Biochemical and Biophysical Research Communications, Vol. 365, 2008, pages 801-807). Sakamoto teaches the presence of γ-glutamyl hydrolase (GGH). This which would have been expected to have hydrolyzed aminopterin γ-polyglutamate, as recited by the claims of the ‘533 application, but not aminopterin α-polyglutamate, as recited by the instant claims.
As such, the skilled artisan would have expected significantly different degradation profiles between the claimed α-substituted aminopterin and the γ-substituted aminopterin of the ‘533 application due to the existence and prevalence of γ-glutamyl hydrolase (GGH).  Therefore, the skilled artisan would not have expected these compounds to have been obvious over one another and there would have been no expectation that these compounds would have had similar properties.
The examiner takes the position that the rationale applied above also relates to other copending cases whose claims are entirely drawn to γ-polyglutamated aminopterin rather than the claimed α-polyglutmated aminopterin.

Additional Relevant Reference – No Rejection
As an additional relevant reference, the examiner cites Niyikiza et al. (US 2018/0236098 A1). This reference is drawn to liposomes comprising polyglutamated antifolates, as of the title and abstract. Nevertheless, no rejection has been written over Niyikiza ‘098. This is because of the following reasons:
Niyikiza ‘098 was published on 23 August 2018. This is later than the earliest effective filing date of the instant application of 7 February 2018.
Although Niyikiza ‘098 was effectively filed earlier than the instant application, it has the same inventive entity as the instant application. As such, it does not qualify as prior art because it does not name another inventor. See MPEP 2154.01(c).


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612